Mr. Justice Gordon
delivered the opinion of the court,
That the decree of the court in Michigan, divorcing Anson H. Platt from his wife, Mary W., was nugatory and void, so far, at least, as it affected the rights of parties in the state of Pennsylvania, is a proposition that is not open to doubt. The cause of divorce did not arise in the state of Michigan, neither did the parties reside therein. Mrs. Platt was not served with process, neither did she appear to answer the libel. Under these circumstances, we cannot recognise this decree of divorce as binding on the appellee: Colvin v. Reed, 5 P. F. Smith 375; Reel v. Elder, 12 Id. 308. The auditor was therefore correct in recognising the right of Mary W. Platt to the share of her husband’s estate accorded to her, as his widow, by our intestate laws. On the authority, however, of Spier’s Appeal, 2 Casey 234, Odiorne’s Appeal, 4 P. F. Smith 178, and Hetrick v. Hetrick, 5 Id. 292, we dissent from the auditor’s award, to her of the $300, under the Act of 1851. At the time of Platt’s death, she was a resident of Michigan; so far as anything appears to the contrary, her separation from her husband was voluntary, nor does it appear, as in Terry’s Case, 5 P. F. Smith 344, that by any method she maintained the family relation as far as was in her power. Such being the case, the $300 must be stricken out of the distribution to her.
Decree reversed.